Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 1 of 21 PAGEID #: 313

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

ROBERTA BLOOM, et al.,
Plaintiffs,
v.

MICHAEL J. ANDERSON, et al.,

Defendants,
FIRSTENERGY CORP.,

Nominal Defendant.

 

EMPLOYEES RETIREMENT SYSTEM
OF THE CITY OF ST. LOUIS,

Plaintiff,
v.
CHARLES E. JONES, et al.,

Defendants,
FIRSTENERGY CORP.,

Nominal Defendant.

 

Captions continued on next page.

: Case No. 2:20-cy-04534
: CHIEF JUDGE ALGENON L. MARBLEY

: Magistrate Judge Jolson

: Case No. 2:20-cv-04813
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 2 of 21 PAGEID #: 314

ELECTRICAL WORKERS PENSION ;
FUND, LOCAL 103, LB.E.W., : Case No. 2:20-cv-05128

Plaintiff,
¥.
MICHAEL J. ANDERSON, et al.,

Defendants,
FIRSTENERGY CORP.,

Nominal Defendant.

 

MASSACHUSETTS LABORERS ;
PENSION FUND, : Case No. 2:20-cy-05237

Plaintiff,
v.
CHARLES E. JONES, et al.,

Defendants,
FIRSTENERGY CORP.,

Nominal Defendant.

 

Captions continued on next page.
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 3 of 21 PAGEID #: 315

THE CITY OF PHILADELPHIA BOARD :
OF PENSIONS AND RETIREMENT, : Case No. 2:20-cv-05529

Plaintiff,
v.
MICHAEL J. ANDERSON, et al.,

Defendants,
FIRSTENERGY CORP.,

Nominal Defendant. :

 

JAMES ATHERTON,
Case No. 2:20-cv-05610

Plaintiff,
v.

MICHAEL J. DOWLING, et al.,

Defendants,
FIRSTENERGY CORP.,

Nominal Defendant.

OPINION AND ORDER
I. INTRODUCTION
In July 2020, the U.S. Attorney for the Southern District of Ohio filed criminal charges
(“Criminal Complaint”) against Speaker of the Ohio House of Representatives, Larry Householder
(“Householder”), and four other individuals. They were charged for their involvement in
orchestrating a $60 million bribery and racketeering scheme with FirstEnergy Corp.

(“FirstEnergy” or the “Company”) and passing “bailout” legislation that favored the Company.
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 4 of 21 PAGEID #: 316

Following these charges, FirstEnergy shareholders filed numerous lawsuits to hold the wrongdoers
accountable, including multiple derivative actions against the Company’s directors and certain
officers.

Currently before the Court are three motions to consolidate these derivative actions.
Specifically, Plaintiffs Employees Retirement System of The City of St. Louis (“St. Louis
Employees” or “St. Louis”), Electrical Workers Pension Fund, Local 103, 1.B.E.W. (“Electrical
Workers”), and The City of Philadelphia Board of Pensions and Retirement (“Philadelphia
Pensions” or “Philadelphia”) have each submitted motions to consolidate. (No. 2:20-04813, ECF
No. 24; No. 2:20-05128, ECF No. 3; No. 2:20-05529, ECF No. 3). The cases subject to these
motions include: Bloom v. Anderson, No. 2:20-cv-04534 (S.D. Ohio); Employees Retirement
System of the City of St. Louis v, Jones, No. 2:20-cv-04813 (S.D. Ohio); Electrical Workers
Pension Fund, Local 103, 1 B.E.W. v. Anderson, No. 2:20-cv-05128 (S.D. Ohio); Massachusetts
Laborers Pension Fund v, Jones, No. 2:20-cv-05237 (S.D. Ohio); The City of. Philadelphia Board
of Pensions and Retirement v. Anderson, No, 2:20-cv-05529 (S.D, Ohio); and Atherton v. Dowling,
No, 2:20-cv-05610 (S.D. Ohio) (together, the “Derivative Actions”).!

Also before the Court are competing motions to appoint Lead Plaintiff and appoint Lead

Counsel. On one side, St. Louis Employees and Electrical Workers ask the Court to appoint

 

1 St. Louis Employees and Electrical Workers moved for consolidation on October 2, 2020, before
Philadelphia Pensions and Atherton filed their derivative actions on October 21, 2020 and November 2,
2020, respectively. (Compare No. 2:20-04813, ECF No. 24, and No. 2:20-05128, ECF No. 3, with No.
2:20-05529, ECF No. 1, and No. 2:20-05610, ECF No. 1). Similarly, Philadelphia filed its motion for
consolidation before Atherton v. Dowling was filed. Because this Court has determined these cases are
related, and because no party has opposed consolidation, the Court includes these cases in its consolidation
analysis,

Three plaintiffs have also voluntarily dismissed their derivative actions since the motions to consolidate
were filed. Accordingly, the following cases are no longer under consideration for consolidation: Stavely v.
Anderson, No. 2:20-cv-04598 (S.D. Ohio); Beck v. Anderson, No, 2:20-cv-05020 (S.D. Ohio); and Sarnelli
v. Anderson, No. 2:20-cv-05192 (S.D. Ohio).
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 5 of 21 PAGEID #: 317

themselves as Co-Lead Plaintiffs and their lawyers as Co-Lead Counsel. (No. 2:20-04813, ECF
No. 24; No. 2:20-05128, ECF No. 3). On the other, Philadelphia Pensions requests to be designated
Lead Plaintiff and seeks to have its counsel designated as Lead Counsel. (No. 2:20-05529, ECF
No. 3).

For the reasons set forth below, the Court GRANTS St. Louis Employees’, Electrical
Workers’, and Philadelphia Pensions’ motions to consolidate. (No, 2:20-04813, ECF No. 24; No.
2:20-05128, ECF No. 3; No. 2:20-05529, ECF No. 3). Additionally, the Court GRANTS St. Louis
Employees’ Motion to Appoint Co-Lead Plaintiffs and Appoint Co-Lead Counsel [#24];
GRANTS Electrical Workers’ Motion to Appoint Co-Lead Plaintiffs and Appoint Co-Lead
Counsel [#3]; and DENIES Philadelphia Pensions’ Motion for Appointment of Lead Plaintiff and
Appointment of Lead Counsel [#3].

Il. BACKGROUND
A. Faets

Taking the facts as stated by Plaintiffs, these derivative actions have been brought against
the directors and certain officers of FirstEnergy for their role in a large bribery and money-
laundering scandal that implicated Ohio politicians. FirstEnergy is an Ohio-based utility company
that generates and transmits electricity to approximately 6 million customers in seven states. (2:20-
ev-05128, Pl.’s Compl. { 56, ECF No, 1). In late 2016, FirstEnergy was under significant financial
strain because two of its aging nuclear power plants had become financially unsustainable. (2:20-
cy-04813, Pl.’s Compl. | 2, ECF No. 1). FirstEnergy informed its investors that it was seeking
“legislative solutions” for these problematic plants. (/d.).

Meanwhile, Householder was running for an Ohio House of Representatives seat that he

previously held but resigned from in 2004 due to allegations of receiving improper campaign
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 6 of 21 PAGEID #: 318

contributions in exchange for legislation. (Jd. at | 3). His bid was successful; he was elected to the
Ohio House in November 2016 and took office on January 3, 2017. (id). A few days after he
assumed office, FirstEnergy flew Householder to Washington, D.C. on its private jet so that he
could attend the presidential inauguration. (/d.). Within two months of this trip, Householder
established to a 501(c)(4) entity called “Generation Now,” and FirstEnergy and its subsidiaries
began making clandestine quarterly payments of $250,000 to it. (d.). According to a Householder
co-conspirator, Generation Now was structured to be opaque so that donors could “give as much
or more to the (c)(4) and nobody would ever know.” (No. 2:20-cv-05237, Pl.’s Compl. $4] 81-82,
ECF No. 1). Householder used the FirstEnergy funds to support his campaign for Speaker of the
House, to support other House candidates who were his allies, and for his own personal use.
Householder was re-elected as Speaker of the House in January 2019. (Ud. at J 84). Over time,
FirstEnergy and its subsidiaries paid tens millions of dollars to various entities controlled by
Householder, including Generation Now, under the guise of donations. (2:20-cv-04813, Pl.’s
Compl. | 4, ECF No. 1).

Shortly after Householder became Speaker, House Bill 6 (“HB6”) was introduced in the
Ohio state legislature. (/d.). The legislature then passed the bill in July 2019, and Ohio Governor
Mike DeWine signed it into law. (Jd). HB6 provided a $1.3 billion bailout to rescue FirstEnergy’s
uncompetitive power plants, (/d. at §5). The bill was funded primarily by monthly ratepayer
surcharges and legislative amendments that removed incentives to build renewable energy
projects, scrapped statewide energy conservation measures, and allowed the Company to upcharge
customers for their energy. (/d.). FirstEnergy executives and Householder communicated
frequently throughout the period that encompassed both Householder’s campaign and election and

HB6’s passage, as was evidenced in the Criminal Complaint. (/d. at §7). The FBI Special Agent
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 7 of 21 PAGEID #: 319

in Charge of the investigation described their collaboration as a “sophisticated criminal conspiracy
to enact legislation” on behalf of FirstEnergy. (/d. at 96).

Even before charges of this misconduct surfaced, the public strongly opposed House Bill
6’s enactment. The bill was criticized as “the worst energy bill of the 21st century,” and a statewide
ballot referendum seeking to repeal it quickly followed. (Jd. at §5). FirstEnergy vehemently
opposed the referendum, spending $38 million over the next few months to defeat it. (/d)
Altogether, between funds paid to Householder-controlled entities and the money the Company
spent to fight the referendum, FirstEnergy spent a total of $61 million over three years to secure
the House Bill 6 legislation. (/d.).

Numerous “red flags” dating back to 2015 suggest that FirstEnergy’s directors and officers
knew or should have known about the Company’s misconduct. For example, two nonprofit
research organizations dedicated to corporate accountability reported that FirstEnergy had the
second highest level of political spending relative to its revenue, but ranked only 22nd in
transparency about its political spending. (/d. at { 62). FirstEnergy shareholders also issued formal
proposals at annual proxy meetings in 2015, 2016, and 2017, urging the Company to increase its
transparency and oversight over lobbying and political spending. The Company’s Board
recommended against the proposals each year. (No. 2:20-cv-04813, Pl.’s Compl. {J 63-72, ECF
No. 1). In addition to these indicators, multiple media outlets and watchdog groups reported on
connections between FirstEnergy, Generation Now and other “dark money groups,” and support
for favorable Ohio legislation. (7d. at {J 87-91, 99~101, 105, 111).

The bribery scheme was exposed on July 21, 2020, when formal criminal charges were
brought against Householder and others, and reports of FirstEnergy’s involvement surfaced soon

thereafter. (/d. at}. The Company’s stock value fell 45% in the aftermath, eliminating billions of
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 8 of 21 PAGEID #: 320

dollars of shareholder value. (/d. at J] 12, 135). The Company is currently the subject of ongoing
investigations by the U.S. Department of Justice, the Securities and Exchange Commission, the
Ohio Public Utilities Commission, and the Ohio State Attorney General. (/d.). In addition to its
reputational damage, securities analysts estimate the Company faces $500 million worth of future
fines and penalties. (/d. at 150).
B. Procedural History

Jennifer Miller brought the first derivative action against FirstEnergy’s directors and
officers on August 7, 2020 in the Northern District of Ohio; the case remains in that district today.”
Subsequent actions were filed in the Southern District of Ohio, first by Roberta Bloom and two
other individuals on September 1, 2020. Between that date and October 5, 2020, six additional
derivative actions were filed in the Southern District? These cases were determined to be related
and assigned to this Court. (See, e.g., No. 2:20-04534, ECF No. 44).

Two of the Plaintiffs in these cases—St. Louis Employees and Electrical Workers—filed
motions to consolidate the related derivative actions. Additionally, Plaintiffs Roberta Bloom and
Massachusetts Laborers Pension Fund (“Massachusetts Laborers” or “Massachusetts”) each filed

memoranda in support of the motions to consolidate. (/d., ECF No. 41; No. 2:20-05237, ECF No.

 

2 St. Louis Employees and Electrical Workers later moved to intervene in this case, seeking to transfer it to
the Southern District of Ohio. (Miller v. Anderson, No. 5:20-cv-01743 (N.D. Ohio), ECF No. 17). Plaintiff
Miller filed a Notice of Non-Opposition to the Motion to Transfer (/d. at ECF No. 19), but Defendants
opposed it (id. at ECF No. 20). These motions are currently pending before Judge Adams in the Northern
District. (/d.). Defendants have also filed a motion to dismiss the amended complaint in this action for
failure to plead demand futility. (See No. 2:20-cv-05237, ECF No. 19).

> Those cases include: Stavely v. Anderson, No. 2:20-cv-04598 (S.D. Ohio); Emps. Ret. Sys. of the City of
St. Louis vy, Jones, No. 2:20-cvy-04813 (S.D. Ohio); Beck v. Anderson, No. 2:20-cv-05020 (S.D, Ohio); Elec.

Workers Pension Fund, Local 103, LB.E.W. v. Anderson, No. 2:20-cv-05128 (S.D. Ohio); Sarnedli v.

Anderson, No. 2:20-cv-05192 (S.D. Ohio); and Mass. Laborers Pension Fund v. Jones, No. 2:20-cv-05237

($.D. Ohio).
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 9 of 21 PAGEID #: 321

12). Later, on November 2, 2020, Defendants also filed a Notice of Non-Opposition to
Consolidation of Related Derivative Actions. (id, ECF No. 19).

In addition to their motions to consolidate, St. Louis Employees and Electrical Workers
also filed identical motions asking this Court to appoint themselves as Co-Lead Plaintiffs and to
appoint Co-Lead Counsel (together, the “St. Louis / Electrical Workers Motions”) on October 2,
2020. (No. 2:20-04813, ECF No. 24; No. 2:20-05128, ECF No. 3). Plaintiffs Bloom and
Massachusetts Laborers filed joinders in support the St. Louis / Electrical Workers Motions, (No.
2:20-04534, ECF No. 41; No, 2:20-05237, ECF No. 12). On October 21, 2020, this Court ordered
St. Louis Employees, Electrical Workers, and Massachusetts Laborers to appear at a hearing to
resolve these issues. (See id., ECF No. 9).

Also on October 21, Plaintiff Philadelphia Pensions filed a new derivative action in the
Southern District of Ohio (No. 2:20-05529, ECF No. 1), and the Court determined that it was
related to the other Derivative Actions (id, ECF No. 4). Philadelphia filed its Motion for
Consolidation, Appointment of Lead Plaintiff, and Appointment of Lead Counsel on October 23,
2020. Ud., ECF No. 3). This Court ordered Philadelphia to appear at the previously scheduled
hearing along with St. Louis, Electrical Workers, and Massachusetts Laborers. (No. 2:20-05529,
ECF No. 15).

St. Louis Employees and Electrical Workers filed memoranda of law in further support of
their motion to consolidate, appoint Co-Lead Plaintiffs, and appoint Co-Lead Counsel, and in
opposition to Philadelphia Pensions’ competing motion on November 3, 2020. (2:20-cv-04813,
ECF No, 40-1; 2:20-cv-05128, ECF No. 22-1). Massachusetts Laborers filed an affidavit in support
of the St. Louis / Electrical Workers Motions on November 6, 2020. (2:20-cv-04813, ECF No. 42).

Philadelphia Pensions also filed a reply in further support of its motion for consolidation,
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 10 of 21 PAGEID #: 322

appointment of Lead Plaintiff, and appointment of Lead Counsel on November 6, 2020. (2:20-cv-
05529, ECF No. 20).

James Atherton also filed an additional derivative action against the Company’s directors
and officers on October 27, 2020, which was determined to be related to the other Derivative
Actions. (No. 2:20-05610, ECF Nos. 1, 5). Mr. Atherton has not moved for consolidation or
appointment as Lead Plaintiff. Finally, three of the plaintiffs voluntarily dismissed their derivative
actions: on November 2, 2020, Stavely v. Anderson was voluntarily dismissed (No. 2:20-cv-04598,
ECF No. 19); on November 6, 2020, Sarnelli v. Anderson was voluntarily dismissed; and on
November 9, 2020 (No. 2:20-cv-05192, ECF No. 38); and Beck v. Anderson was voluntarily
dismissed (No. 2:20-05020, ECF No. 32).

In sum, there are currently six derivative actions before the Southern District of Ohio.
Three of the Plaintiffs in these actions request the Court to consolidate the cases, two support
consolidation, and none opposes. Additionally, two candidates for Lead Plaintiff have emerged:
(1) St. Louis Employees and Electrical Workers, as Co-Lead Plaintiffs; and (2) Philadelphia
Pensions, Both candidates also seek appointment of lead counsel and liaison counsel.

Ill. LAW AND ANALYSIS
A. Consolidation

Rule 42(a) of the Federal Rules of Civil Procedure authorizes consolidation of actions that
involve a common question of law or fact. Lewis v. ACB Bus. Servs., Inc., 135 F.3d 389, 412 (6th
Cir, 1998). The underlying purpose of Rule 42 is to “administer the court’s business with
expedition and economy while providing justice to the parties.” Rice v. Javitch Block & Rathbone,
LLP, No. 2:04-cv-00951, 2012 WL 506833, at *3 (S.D. Ohio Feb. 15, 2012) (citing Advey v.

Celotex, Corp., 962 F.2d 1177, 1181 (6th Cir. 1992)). Consolidation under Rule 42 falls within the

10
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 11 of 21 PAGEID #: 323

discretion of the Court. Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993). To determine
whether consolidation is appropriate, courts consider a number of factors, including the risks of
prejudice to the parties and jury confusion, the burden on the parties and available judicial
resources, and the time and expense of litigating a single suit as compared to multiple suits. Guild
Assocs., Inc. vy. Bio-Energy (Washington), LLC, 309 F.D.R. 436 (S.D. Ohio Sept. 15, 2015).

Here, three of the six Plaintiffs have requested the Court to consolidate all of the Derivative
Actions in the Southern District, two Plaintiffs have filed joinders in support of consolidation,
Defendants have filed a notice of non-opposition to consolidation, and no party has opposed
consolidation. Moreover, the Derivative Actions involve the same operative facts and the same
alleged violation of fiduciary duties and federal securities laws by FirstEnergy’s directors and
officers. Given these commonalities, the Court finds that consolidation will promote judicial
economy and conserve the parties’ resources by preventing the duplicative motions, discovery,
and trials that would result from litigating each action separately. The Court also finds that
consolidation is unlikely to prejudice the rights of any party. The Court therefore GRANTS
Plaintiffs’ motions to consolidate the Derivative Actions.

B. Appointment of Lead Plaintiff and Lead Counsel

Under the Federal Rules of Civil Procedure, a derivative action may only be maintained if
the plaintiff “fairly and adequately represent[s] the interests of shareholders . . . who are similarly
situated in enforcing the rights of the corporation.” FED. R. Civ. P. 23.1{a). Here, there is no doubt
that the Plaintiffs seeking appointment could each fairly and adequately represent the shareholders’
interests. Instead, the Court must determine whether to appoint a lead plaintiff, and if so, who will
best serve shareholder interests. The Court must also consider the parties’ requests to appoint Lead

Counsel.

11
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 12 of 21 PAGEID #: 324

No statutory authority exists for the appointment of lead plaintiff or lead counsel in
shareholder derivative actions. Courts, however, have the inherent “authority to appoint a lead
plaintiff . . . in a derivative action in order to create an efficient case-management structure.” N.
Miami Beach Gen. Emps. Ret. Fund, No. 10 C 6514, 2011 WL 12465137, at *I—2 (N.D. IIL. July
5, 2011) (appointing a lead plaintiff to prevent potential “disagreements and inefficiencies”); see
also Horn y. Raines, 227 F.R.D. 1, 3 (D.D.C. 2005) (appointing a lead plaintiff because it was
“necessary to provide for an orderly litigation”); KBC Asset Mgmt. NV ex rel. Chemed Corp. v.
McNamara, 78 F, Supp. 3d 599, 603 (D. Del. 2015) (appointing a lead plaintiff to create “an
efficient, streamlined structure” for litigating the derivative actions”). It is also well established
that the Court may appoint a leadership structure of plaintiffs’ counsel to coordinate the
prosecution of complex litigation. In re Bendectin Litig., 857 F.2d 290, 297 (6th Cir. 1988).

When courts in the Southern District of Ohio are called upon to appoint a lead plaintiff or
lead counsel in derivative action cases, they consider several criteria, including: “[(i)] the quality
of the pleadings; (ii) the vigorousness of the prosecution; (iii) the shareholder plaintiffs that have
the largest economic stakes in the litigation; and (iv) the competence of counsel.” Jn re The
Wendy’s Co. S’holder Derivative Litig., No. 1:16-cv-1153, 2018 WL 6605394, at *2 (S.D. Ohio
Dec. 17, 2018) (citing FED. R. Crv. P. 23(g)). Courts seek to appoint the leadership structure that
“will best serve the interest of the plaintiffs,” so efficiency is also a key consideration. /d.
Moreover, Courts do not give special weight to a derivative action “simply by virtue of having
been filed earlier than any other pending action.” Hirt v. U.S. Timberlands Serv. Co., LLC, No.
CIV.A. 19575, 2002 WL 1558342, at *3 (Del. Ch. July 3, 2002) (citing TWC Tech. Lid. P’ship v.
Intermedia Commc’ns, Inc., C.A. No 18336-CC, 2000 WL 1654504, at *3 (Del. Ch. Oct. 17,

2000)).

12
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 13 of 21 PAGEID #: 325

1. Quality of the Pleadings and Vigorousness of the Prosecution

Quality of the pleadings is a factor in appointing lead plaintiff and lead counsel to the extent
that it helps to identify the leadership team that will prosecute the claims on behalf of the various
plaintiffs with the greatest vigor. See In re Wendy’s, 2018 WL 6605394, at *2.

Here, this factor does not favor any particular plaintiff, law firm, or attorney. Both
candidates for lead plaintiff demonstrate their vigorousness in investigating FirstEnergy’s
misconduct and in illuminating new facts through their high-quality pleadings. St. Louis
Employees and Electrical Workers highlight their work in exposing shareholder proposals that
show FirstEnergy’s corporate leaders had notice of Company misconduct for multiple years. (No.
2:20-cv-04813, ECF No. 24 at 12-13). Their Complaints also include allegations that show
additional benefits the Company received from the bribery scheme and additional injuries it
experienced after the scheme was disclosed to the public. Ud). Philadelphia Pensions calls
attention to its work in including facts set forth by a whistleblower, including the whistleblower’s
counterclaims alleging that the Company unlawfully retaliated against him. (No. 2:20-cv-05529,
ECF No. 3-2 at 13-15). Each of these findings is important to the ongoing litigation. While it is
true that the candidates for lead plaintiff emphasize different aspects of the underlying facts, their
Complaints present substantially similar allegations. The Court finds that both candidates set forth
sufficiently detailed Complaints and demonstrate they will vigorously prosecute the action on
behalf of all shareholders.

2. Economic Stake in the Litigation

In the context of shareholder derivative actions, economic stake matters in so far as it has

“some relevance to the plaintiff's interest in [the] action and the likelihood that the plaintiff will

pursue the claims vigorously.” McNamara, 78 F. Supp. 3d at 604. When considering leadership

13
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 14 of 21 PAGEID #: 326

structures in derivative actions, “the relative economic stakes of the competing litigations in the
outcome of the lawsuit” should be “accorded great weight.” Jn re Wendy’s, 2018 WL 6605394, at
*2 (quoting Kubiak v. Barbas, No. 3:11-cv-141, 2011 WL 2443715, at *1 (S.D. Ohio June 14,
2011) (internal quotations omitted)). Relative economic stake, however, is not a simple question
of which candidate possesses the largest number of stock shares. in re Foundry Networks, Inc.
Derivative Litig., No. C-06-05598, 2007 WL 485974, at *1 (N.D. Cal. Feb. 12, 2007) (“[T]here is
no presumption in favor of selecting the plaintiff with the largest financial stake as there is in cases
under the Private Securities Litigation Reform Act... .”). Rather, “the test is the relative size of
the shares.” Kubiak, 2011 WL 2443715, at *2; see also Wiehl v. Eon Labs, No. Civ. A. 1116-N,
2005 WL 696764, at *2 (Del. Ch. Mar. 22, 2005) (selecting an individual plaintiff with 1,350
shares over plaintiffs with 11,400 shares when the company had 116.9 million outstanding shares).
For economic stake to be a decisive factor, the proposed lead plaintiff must demonstrate “a
substantial relative difference” in its stake over that of the other lead plaintiff candidate. Wiehi,
2005 WL 696764, at *2 (emphasis added).

St. Louis Employees holds 7,500 shares of FirstEnergy stock, worth $217,500, and has
been a continuous holder since February 2015. Electrical Workers hold 17,393 shares, worth
$504,397, and has been a continuous holder since at least January 2017. Combined, the two
candidates for Co-Lead Plaintiffs hold 24,893 shares of FirstEnergy stock.* Beyond their holdings,

neither St. Louis nor Electrical Workers has alleged specific already-incurred losses, and the extent

 

4 St. Louis and Electrical Workers submit that Massachusetts Laborers’ shares also factor into their
economic stake in the litigation because Massachusetts Laborers filed a joinder in support of the St. Louis
/ Electrical Workers Motions. Because Massachusetts Laborers currently owns 19,274 shares of
FirstEnergy stock (No. 2:20-cv-04813, ECF No. 42), St. Louis and Electrical Workers present 44,167 shares
as their total financial interest in FirstEnergy. The Court does not adopt this calculation. Though true that
Massachusetts Laborers has expressed its support of the St. Louis / Electrical Workers Motions and its
willingness to cooperate with the proposed Co-Lead Counsel, Massachusetts did not request to be
considered as an additional Co-Lead Plaintiff.

14
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 15 of 21 PAGEID #: 327

to which their investments have fluctuated or experienced loss due to the Company’s misconduct
is not yet clear.

Philadelphia Pensions holds 35,579 shares, worth over $1 million, and has maintained
nearly 29,000 shares since January 2017. In addition to these holdings, Philadelphia also describes
losses that it has already sustained due to the lost value in FirstEnergy that resulted from the
Company’s misconduct. Specifically, Philadelphia asserts it lost approximately $378,000 using a
Last In First Out (“LIFO”) basis through its FirstEnergy stock transactions between March 2017
and August 2020.°

St. Louis and Electrical Workers argue that the Court should not aggregate the losses
Philadelphia Pensions incurred from these stock transactions with the value of their stock shares
to determine Philadelphia’s economic stake. They argue that such losses are an irrelevant metric
here because derivative actions seek to hold defendants responsible for harm caused to the
corporation and not to the shareholders themselves, Philadelphia Pensions, on the other hand,
argues that these losses demonstrate its strong interest in prosecuting the case.

Courts consider the relative economic stakes of candidates for lead plaintiff because a
substantial difference in those stakes may indicate that one candidate is more likely to litigate the
claims vigorously. McNamara, 78 F. Supp. 3d at 604. To do so, many courts examine the

magnitude of each candidate’s ownership of company stock as it compares to (1) the total number

 

> Under the “LIFO” method, “a plaintiff's sales of the defendant’s stock during the class period are matched
against the last shares purchased, resulting in an off-set of class-period gains from a plaintiff's ultimate
losses.” In re Cardinal Health, Inc. Sec. Litig., 226 F.R.D, 298, 303 (S.D. Ohio Jan. 26, 2005) (quoting
Thompson v. Shaw Grp., No. Civ.A.04-1685, 2004 WL 2988503, at *4 (E.D. La. Dec. 14, 2004)).

Philadelphia Pensions also describes approximately $728,000 of losses calculated on a First In First Out
(“FIFO”) basis. This Court, however, has indicated its preference for using the LIFO calculation in the
context of calculating economic loss in securities class actions under the Public Securities Litigation
Reform Act, because “the focal point of inquiry must begin . . . with purchases or sales—or both—during
[the] class period.” Jd. (quoting In re Comdisco Sec. Litig., No. 01 C 2116, 2004 WL 905938, at *3 (N.D.
Ill. Apr. 26, 2004}). The Court therefore does not factor the FIFO losses into its analysis.

15
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 16 of 21 PAGEID #: 328

of outstanding shares of the corporation, or (2) the size of the candidate’s overall holdings or
portfolio. See Freeman ex rel. Tesla, Inc. v. Musk, 324 F.R.D. 73, 85 (D. Del. 2018); see also
Kubiak, 2011 WL 2443715, at *2; Wiehi, 2005 WL 696764, at *3. The Court does not find any
example of LIFO losses factoring into the economic stake analysis of prospective lead plaintiffs
in derivative actions. And neither candidate has offered evidence about the size of their overall
portfolios. The Court therefore limits its analysis to the candidates’ FirstEnergy shares as they
compare to the Company’s outstanding shares.

FirstEnergy has more than 540 million shares of common stock outstanding. (No. 2:20-
cv-04813, PI.’s Compl. | 20, ECF No. 1). Each candidate for Lead Plaintiff holds a small fraction
of this outstanding stock: St. Louis Employees’ and Electrical Workers’ holdings constitute a
0.0046% stake in the Company, and Philadelphia Pensions’ holdings amount to a 0.0066% stake.
The Court finds that this is not a substantial relative difference in economic stake. Wieh/, 2005 WL
696764, at *3 (selecting an individual plaintiff with the smallest number of shares over institutional
investors to serve as lead plaintiff, noting that “even the largest plaintiff owns only 0.065% of [the
company’s shares. Its stake is simply not large enough to demonstrate a substantial relative
difference that would require the court to give this factor greater weight. ...”). The Court therefore
concludes that this factor does not favor either candidate for Lead Plaintiff.

3. Competence of Counsel
In appointing a leadership structure of plaintiffs’ counsel, Courts consider the credentials
and resumes of the attorneys, their access to resources, and their drive to litigate the case on behalf
of the plaintiffs. Jn re Wendy’s Co., 2018 WL 6605394, at *2. Experience litigating derivative
actions and leading corporate governance improvement is especially “relevant and helpful” to

cases whose complaints request corporate governance reforms, as they do here. Jd. Likewise,

16
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 17 of 21 PAGEID #: 329

counsel’s ability to “make inclusive efforts on behalf of all plaintiffs” is an “essential attribute”
for lead counsel when a case involves multiple parties. Jd. (quoting Kubiak, 2011 WL 2443715, at
*2).

In the case sub judice, St. Louis Employees and Electrical Workers seek to appoint Saxena
White P.A. (“Saxena White”) and Bernstein Litowitz Berger & Grossmann LLP (“Bernstein
Litowitz”) as Co-Lead Counsel and the Law Offices of John C. Camillus LLC (“Camillus”) as
Liaison Counsel. Philadelphia Pensions seeks to appoint Berger Montague PC (“Berger
Montague”) as Lead Counsel and the Jaw firm of O’Connor, Haseley & Wilhelm as Liaison
Counsel. Each of these attorneys has impressive resumes, experience litigating complex civil
cases, access to the resources necessary to prosecute the claims at issue, and the zeal to litigate this
case on behalf of the plaintiffs. The Court chooses here only because the parties have requested it
to do so.

The Court finds that the circumstances of this case favor appointing St. Louis Employees’
and Electrical Workers’ counsel. Saxena White and Bernstein Litowitz both have considerable
track records of successfully prosecuting shareholder derivative actions, including one against
FirstEnergy, and using derivative action litigation to produce corporate governance reforms. For
example, the two firms worked together to prosecute a derivative action on behalf of New Senior
Investment and achieved a settlement of $53 million. Cumming v. Edens, C.A. No. 13007-VCS
(Del. Ch.). They cite this victory as the largest derivative action settlement as a percentage of
market capitalization in the Delaware Court of Chancery and one of the top ten derivative action
settlements in the history of the Chancery Court. (No. 2:20-cv-04813, ECF No.24 at 17—18). In
addition to the monetary recovery, the New Senior Board agreed to amend the company’s bylaws

and certificate of incorporation to improve board member independence. Saxena White and

17
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 18 of 21 PAGEID #: 330

Bernstein Litowitz also worked together to litigate shareholder derivative actions as co-lead
counsel in Jn re Wilmington Trust Securities Litigation (No. 10-cv-00990-ER (D. Del.)) and Jn re
Rayonier Securities Litigation (No. 3:14-cv-1395-TJC-JBT (M.D. Fla.)), securing large
settlements in both.

Additionally, in 2016, Saxena White litigated a derivative action on behalf of Wells Fargo
& Company (“Wells Fargo”), achieving a $320 million settlement and requiring Wells Fargo to
improve its internal controls, reporting mechanisms, and risk management oversight. Saxena
White represents that this was the largest insurer-funded monetary component of any shareholder
derivative settlement in history. (No. 2:20-cv-04813, ECF No.24 at 26). Bernstein Litowitz won a
$25 million recovery and effectuated corporate governance changes in a derivative action against
FirstEnergy’s Board of Directors in 2004. The two firms have also won numerous securities class
actions. Furthermore, Proposed Liaison Counsel John Camillus, has “extensive experience
representing plaintiffs in securities and derivative matters, and is familiar with Ohio corporate law
and rules of procedure.” Kubiak, 2011 WL 2443715, at *2.

This Court is also impressed by Saxena White and Bernstein Litowitz because their
proposed leadership team, which is comprised of nine lawyers, includes five women and at least
two minority lawyers. (See 2:20-cv-04813, ECF No. 24-1 at 107-117). The firms at large are also
diverse: Saxena White is a federally-certified, minority- and women-owned firm, and both firms’
associate groups consist of women and lawyers of color at above-average ratios. The Court looks
favorably upon such compositions because, whenever possible, the Court strives to “appoint a
diverse leadership team that is representative of the diversity of the [pjlaintiffs.” In re Zantac
(Ranitidine) Prods. Liab. Litig., 2020 U.S, Dist. LEXIS 81742, at *26-27. The FirstEnergy

shareholders who bring this action—including the constituents of St. Louis Employees, Electrical

18
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 19 of 21 PAGEID #: 331

Workers, Massachusetts Laborers, Philadelphia Pensions, and others—encompass a broad range
of individuals who are diverse in ethnicity, race, and gender. Here, Lead Counsel will represent a
large and heterogeneous group of investors, and the Court finds that the diverse team put forth by
Saxena White and Bernstein Litowitz best reflects the plaintiffs’ diversity and is best suited to act
on their behalf.

Moreover, Philadelphia Pension’s Proposed Lead Counsel and Liaison Counsel have less
collective experience litigating derivative actions. Berger Montague has litigated securities class
actions on behalf of public institutional investors, but it cites just two cases as examples of
successfully prosecuting corporate governance and derivative actions. (Compare ECF No. 3-2 at
22—26 with ECF No. 3-2 at 14—15). Proposed Liaison Counsel O’Connor, Haseley & Wilhelm
focuses its practice on Governmental, Administrative, Municipal, and Business Law.

Philadelphia Pensions argues that its proposed leadership structure is better poised to
litigate the derivative action efficiently because it suggests one lead plaintiff and a single lead
counsel to steer the case. Specifically, Philadelphia cites courts that have indicated a preference
for a lead counsel consisting of one firm as “more efficient and effective.” See, e.g., In re Gas
Natural, Inc., No. 1:13-cv-02805, 2014 WL 12591684, at *2 (N.D. Ohio Mar. 7, 2014) (finding
the appointment of multiple law firms “poses the potential for confusion as well as duplicative
services and an unnecessary increase in fees.”); Kubiak, 2011 WL 2443715 at *2 (declining to
appoint multiple attorneys because “it is essential to have one voice”).

This Court takes seriously concerns about the potential for inefficient litigation and
confusion but finds that they are not warranted in this case. Saxena White and Bernstein Litowitz
have worked together to litigate shareholder derivative actions as co-lead counsel on at least three

occasions and have achieved favorable results in cach, as documented above. In light of their

19
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 20 of 21 PAGEID #: 332

demonstrated success in working together as co-lead counsel, this Court is confident that the two
firms will be able to speak with one voice and coordinate appropriately to streamline procedure
and avoid unnecessary expense.

The Court also notes that the Saxena White and Bernstein Litowitz have endeavored to be
inclusive in this litigation with other institutional investors and their respective counsel, which is
an important attribute for lead counsel. Jn re Wendy’s, 2018 WL 6605394, at *2; see also In re
Wells Fargo & Co. S’holder Derivative Litig., No. 16-cv-05541, 2017 WL 130282, at *3 (N.D.
Cal. Jan. 12, 2017) (recognizing counsel’s work in organizing a complex action with multiple
complaints and law firms as rendering the “outset of this litigation more efficient for both the
parties and the Court”). Massachusetts Laborers filed a joinder in support of the St. Louis /
Electrical Workers Motions, agreeing “to work cooperatively at the direction of proposed Co-Lead
Counsel” and requesting the Court to appoint Saxena White and Bernstein Litowitz as Co-Lead
Counsel. (No. 2:20-05237, ECF No. 6 at 5—6). Similarly, Plaintiffs and individual investors
Roberta Bloom, Joan Randell, and Arlene Pogolowitz also filed a joinder in support of the St.
Louis / Electrical Workers Motions and agreed to work with proposed lead counsel cooperatively.
(No. 2:20-04534, ECF No. 41 at 5). These agreements signify the parties’ trust in Proposed Co-
Lead Counsel’s ability to speak and advocate for the entire group of plaintiffs and to litigate the
case expeditiously.

On balance, the Court finds that Saxena White, Bernstein Litowitz, and Camillus are best

suited to serve as Lead Counsel for this derivative action.

20
Case: 2:20-cv-05529-ALM-KAJ Doc #: 22 Filed: 11/16/20 Page: 21 of 21 PAGEID #: 333

IV. CONCLUSION

The Court finds that the Derivative Actions present the same questions of fact and law, and
that consolidation supports judicial economy and efficiency. The Court also concludes Plaintiff St.
Louis Employees and Electrical Workers are best suited to represent the shareholders in this case,
and appoints their chosen counsel to serve as Co-Lead Counsel. Accordingly, the Court GRANTS
Plaintiffs’ motions to consolidate. (No. 2:20-04813, ECF No. 24; No. 2:20-05128, ECF No. 3; No.
2:20-05529, ECF No. 3); GRANTS St. Louis Employees’ Motion to Appoint Co-Lead Plaintiffs
and Appoint Co-Lead Counsel [#24]; GRANTS Electrical Workers’ Motion to Appoint Co-Lead
Plaintiffs and Appoint Co-Lead Counsel [#3]; and DENIES Philadelphia Pension’s Motion for
Appointment of Lead Plaintiff and Appointment of Lead Counsel [#3].

IT IS SO ORDERED.

 

DATED: November 16, 2020

21
